Citation Nr: 0118975	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In September 1997 the Board denied, in pertinent part, 
the veteran's claim of service connection for PTSD.  This 
decision became final.  

3.  The evidence submitted since the September 1997 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The record does not establish that the veteran engaged in 
combat in service.

5.  The veteran's statements and testimony regarding his 
alleged stressors during active service are inconsistent and 
contradictory, and are not credible.  

6.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

7.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  



CONCLUSIONS OF LAW

1.  Evidence received since the final September 1997 
determination wherein the Board denied reopening the claim of 
entitlement to service connection for PTSD is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(a) (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.156(a), 20.1100, 20,1105 (2000).  

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the September 1997 
decision wherein the Board denied entitlement to service 
connection for PTSD is reported in pertinent part below.  

Service records show that the veteran entered active duty on 
June 15, 1970.  They show that he was stationed in Great 
Lakes, Illinois from June 15, 1970 to September 1970.  
Service medical records during this period only show 
treatment for an upper respiratory infection.  

The DD Form 214 establishes that the veteran had one year, 
eight months, and five days of foreign and/or sea service.  
It also establishes that he served in the Navy.  He was 
awarded the National Defense Service Medal (NDSM), the 
Vietnam Service Medal (VSM), the Republic of Vietnam Campaign 
Medal (VCM), and the Meritorious Unit Commendation (MUCR).  
Service records establish that the veteran departed from 
Travis Air Force Base (AFB), California on September 25, 
1970, and arrived at Clark AFB, Republic of the Philippines, 
on September 27, 1970.  

The veteran departed from Clark AFB three hours after 
arriving, and reported to "FLTAIRSUPACT," Da Nang, at 
7:45AM on September 27, 1970.  He departed "FLTAIRSUPACT," 
Da Nang, less than four hours later, at 11:30AM, on September 
27, 1970.  The U.S. Naval Support Activity chronology for Da 
Nang, supplied in April 1997 by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group (ESG)), documented no attacks in Da Nang on September 
27, 1970.  

The veteran arrived at the Naval Air Station (NAS) at Subic 
Bay at 3:00PM (15:00) on September 27, 1970, and departed 
this location at 11:00AM on October 4, 1970.  

While in Subic Bay, the veteran was seen for complaints of 
diarrhea, nausea, and vomiting on September 29, 1970.  It was 
noted that he had been having these symptoms since that 
morning.  The impression was gastroenteritis.  

The veteran reported for duty aboard the USS VIRGO on October 
4, 1970.  He served aboard the USS VIRGO between October 4, 
1970 to February 18, 1971.  Service medical records do not 
document any treatment during this period.  

A history of the USS VIRGO for 1970, also supplied by 
USASCRUR, establishes that it re-armed naval gunfire support 
ships along the entire coast of South Vietnam with ammunition 
during the veteran's tour.  It also establishes that the 
VIRGO encountered typhoons Joan and Kate in the South China 
Sea during October 1970.  

On October 13, 1970 the USS VIRGO was ordered to sortie from 
Subic Bay to evade Typhoon Joan and again on October 24 to 
evade Typhoon Kate.  "Despite sustained winds of over 60 
mphs and 20 foot seas during these typhoons, VIRGO rode out 
the storms with little problem and suffered no material or 
personnel casualties."  

After being recommended for decommission in October 1970, the 
VIRGO started back across the Pacific Ocean in November 1970.  
After three weeks of smooth crossing, the VIRGO arrived in 
Concord, California to commence a four-week post deployment 
leave period and to begin pre-strike preparations under the 
operational control of "COMSERVPAC."  

There is no record in the history of the USS VIRGO of it 
coming under fire while the veteran was onboard.  

As noted above, the veteran's date of transfer from the USS 
VIRGO was on February 18, 1971.  His location from February 
18, 1971 to April 3, 1971 is not accounted for in the service 
records.  

USASCRUR has confirmed that Da Nang was attacked in April and 
May 1971.  

On April 3, 1971, the veteran reported for duty aboard the 
USS MARS.  Records indicate that he departed from this ship 
in May 1972.  

A history of the USS MARS for 1971 establishes that its 
mission was to provide logistic support for operating forces 
in the 7th Fleet and land support bases in South Vietnam.  
There is no record in either the 1971 or 1972 histories of 
the USS MARS coming under fire from the enemy while the 
veteran was aboard.  

While the veteran was aboard the USS VIRGO, service medical 
records do not document any treatment of psychiatric 
complaints.  Service medical records document treatment of 
gastroenteritis in June 1971 (The Board notes that the date 
listed was June 1970; however, the treatment was listed as 
occurring on the USS MARS, and he was not on board the MARS 
in June 1970.  Further, the subsequent progress note is from 
December 1971.  Therefore, the date of treatment is presumed 
to have been in June 1971).  

Records document complaints of difficulty retaining food for 
the past three months in December 1971, while he was aboard 
the USS MARS.  He was treated with antacid.  

Separation examination described the veteran's psychiatric 
condition and abdomen as normal.  

In June 1972 the veteran submitted claims of service 
connection for a fractured big left toe and for stomach 
ulcers.  No claim for a psychiatric disability was made.  

In February 1992 the veteran submitted a claim for, in 
pertinent part, service connection of PTSD.  

In a March 1992 PTSD Questionnaire, the veteran reported a 
variety of stressors.  He indicated that he had three tours 
in Vietnam (he has indicated that he served twice on the MARS 
between February 1971 and June 1972).  He indicated four 
basic periods during which stressors occurred which occurred 
primarily during his first two reported tours.  

The veteran reported that his first stressor occurred while 
he was in Da Nang around October 1970.  He stated that he had 
been flown in and was awaiting his ship, but that it never 
came in.  He reported seeing dead and injured bodies coming 
in from the jungle.  He reported coming under rocket attack 
that night, and that he went underground while the rockets 
hit the base.  He reported that he was in Da Nang for a few 
days before being flown to the Philippines.  

The veteran's next reported stressors occurred while he was 
aboard the USS VIRGO.  He reported that he was a helmsman 
when they went through a typhoon in the Red China Sea.  He 
reported that a 30 to 35 foot wave hit the ship causing it to 
severely roll (about 30 degrees).  He reported that two 
officers fell on top of him and that he was about three feet 
from the water.  He stated that some people were hurt and 
that one or two men were lost overboard.  

The veteran stated that he was flown back to Da Nang in the 
spring of 1971, in approximately the same place where he had 
arrived before.  He reported witnessing the same types of 
events he had witnessed while he was in Da Nang the first 
time.  

The veteran next reported that one of his shipmates was 
killed when he was accidentally pulled into an elevator 
shaft, falling 50 to 60 feet.  He stated that he tried to 
help but that he was already dead.  It was indicated that 
this event occurred aboard the USS MARS.  

The veteran reported that an officer fell backwards about 15 
feet down the elevator shaft on the flight deck of the USS 
MARS.  He did not know whether this individual had died or 
not.  

The veteran indicated that he was harassed by fellow 
shipmates while aboard the MARS.  He stated that people would 
threaten with a knife if they did not like you.  He reported 
that he was attacked "a couple of times," but was not hurt.  

In June 1992 the veteran's brother recalled seeing the 
veteran in 1973 and being told by him of his stomach problems 
and their origin in the Navy.  He reported that the veteran 
would sometimes get upset and choke and dry heave at the 
dinner table.  He reported being told by the veteran that he 
engaged in fights and had discipline problems while aboard 
ship.  

In June 1992 the veteran's parents reported that the veteran 
appeared depressed when he returned home from the Navy.  They 
noted that he was vomiting often and seemed to have a great 
deal of stomach trouble and a poor appetite.  

On VA examination in June 1992 the veteran reported a pre-
military history of growing up in a financially deprived 
environment with a father he described as a tough 
disciplinarian who was occasionally mean and abusive.  He 
felt that there was considerable dysfunction in his family.  

The veteran reported that he was poorly prepared for life in 
the Navy.  He reported being flown briefly to Da Nang where 
he was to wait for the USS VIRGO.  

While in Da Nang the veteran reported seeing the bodies of 
American soldiers either killed or severely wounded, and that 
this made him physically ill.  He also reported being given a 
pistol and crawling into a bunker because the base was under 
attack.  

The veteran again reported being caught in a typhoon while 
aboard the USS VIRGO.  He reported that the ship almost 
capsized while he was at the helm.  

While aboard the USS VIRGO and USS MARS, the veteran reported 
that he lived in a constant state of anxiety about the 
possibility of an explosion.  While on the MARS he felt very 
estranged from the crew and that he was always on guard and 
could not trust anyone.  He stated that there was 
considerable peer pressure to do many things which he did not 
feel were appropriate.  

On examination, the examiner concluded that PTSD was probably 
not present but diagnosed a chronic anxiety disorder and 
found that this appeared to be related to his military 
experience.  The examiner later submitted an addendum 
concluding that it was apparent that the veteran suffered 
from a chronic anxiety disorder while he was aboard ship.  

During a June 1992 Social and Industrial Survey, the veteran 
reported that his father was dysfunctional and abusive.  He 
reported that he was quite independent growing up, was on the 
basketball team, and excelled in physical education.  

While in the military the veteran reported serving aboard two 
ships and reported that they never came under attack.  

The veteran reported that his biggest stressors were his 
shipmates and that he was often picked on because he was tall 
and skinny.  He reported getting into fights and that he 
received a Captain's Mast for such fighting.  He reported not 
approving of activities that other shipmates tended to engage 
in, such as drugs and prostitutes.  

He reported having a lot of emotional problems with stomach 
cramps, stress, and vomiting.  He stated that such symptoms 
had continued since that time.  The examiner found that the 
veteran had no PTSD symptoms related to combat.  

During an April 1993 examination the veteran again reported 
being flown into Da Nang where he observed a number of 
wounded and dying men being carried off a helicopter to a 
medical evacuation center, and that some of these bodies were 
taken right by him.  He reported seeing a man who had been 
shot in the stomach and another who was shot in the throat.  
Later that evening he reported coming under rocket fire while 
in a transit tent and was evacuated to an underground bunker.  

While helmsman aboard the USS VIRGO, the veteran reported 
going through a bad typhoon with 30 foot waves which caused 
the ship to almost roll over.  He reported that two officers 
fell on him and that he was about three feet from the water.  
One officer was injured.  He reported that one or two crewmen 
were lost overboard.  

The veteran recalled witnessing the accidental death of a 
shipmate in June or July 1971, presumably while he was aboard 
the MARS.  He stated that he had known and worked with this 
individual.  

The veteran generally reported that other shipmates would 
pick fights with him because he did not go along with drug 
use.  He related one fight in which he was pushed into a 
corner and a steel bar was pressed in his spine.  He also 
reported getting in a fight on deck during which he was 
almost thrown overboard.  He did not specify which ship these 
incidents occurred on.  

The social worker concluded that the veteran continued to be 
affected by the cumulative effects of his military 
experiences.  

In his June 1993 substantive appeal the veteran again 
reported experiencing stressors in September 1970 while he 
was awaiting the USS VIRGO in Da Nang.  He reported that he 
was there for three or four days and nights.  He reported 
seeing soldiers carrying the dead and wounded out of the 
jungle.  He again reported experiencing rocket attacks and 
hiding in an underground bunker.  

The veteran reported being shot at while one of his ships was 
in Cam Ranh Bay.  He reported that they returned fire.  He 
reported that this happened several times.  He again reported 
the typhoon incident and that the ship had almost capsized.  
He also reported that a couple of people had been lost 
overboard.  

The veteran reported that he returned to the United States 
with the USS VIRGO when it was decommissioned.  He reported 
that he was then flown to Da Nang.  He reported experiencing 
similar stressors during his return to Da Nang in the spring 
of 1971.  He then was flown to the USS MARS.  

While aboard the USS MARS the veteran reported being 
threatened with a knife.  He reported that one of his 
"friends" was killed on this ship when he fell 50 feet down 
an elevator shaft.  

In an October 1995 PTSD Questionnaire, the veteran basically 
reasserted many of the stressors he had previously claimed.  
He claimed that the typhoon had caused 80 foot waves to hit 
his ship.  He also reported that he was unable to relax 
aboard the VIRGO because there was always talk of it 
exploding.  He reported putting out numerous fires while 
aboard ship.  It is unclear as to whether he was specifying 
both ships or only one ship.  

The veteran reported that he was attacked by a shipmate with 
a knife and another with a hammer.  He did not specify which 
ship this occurred on.  He reported that a shipmate tried to 
throw him overboard while other shipmates were standing 
around laughing.  He reported that this incident occurred 
while he was aboard the VIRGO.  He reported telling the 
captain about it but that nothing was done.  He reported that 
he would get beat up when complaining about drugs.  He 
reported the last names of several shipmates whom he served 
with.  

In March 1996 the RO received records from the Portland VA 
Medical Center (VAMC).  

These records include a December 1994 progress note 
documenting an assessment of chronic anxiety and personality 
issue at least partly trauma related "(Though military 
rather than combat in nature)."

In an undated examination report the veteran reported anxiety 
and uneasiness.  It was thought that some of the veteran's 
problems seemed connected to a low self esteem issue dating 
back to childhood which seemed to take a more negative turn 
while he was in the Navy.  

While in the Navy the veteran reported that he did not engage 
in combat but that he was in a pervasively hostile 
environment with punctuating exposure to brutality and 
danger.  The most traumatic events reported included his 
first night in Da Nang, the typhoon, and a fight in which he 
was almost thrown overboard.  He reported that he became 
chronically nervous while aboard ship and was unable to keep 
food down.  He indicated that he was attacked on both ships.  

The veteran also reported that he was decorated for his 
actions during the typhoon.  

The pertinent diagnosis was PTSD (military, but mostly non-
combat-provisional).  It was noted that the more accurate 
diagnosis was probably a mixed anxiety disorder, not 
otherwise specified with a PTSD component.  

In March 1996 the RO asked the veteran to provide information 
concerning his friend whom he alleged was killed after 
falling down an elevator shaft.  In response, the veteran 
specified that he had only known "[my shipmate]" for a few 
weeks prior to his death.  He stated that he thought the 
event occurred on the USS MARS but that he was not certain, 
and that it could have occurred on the USS VIRGO.  He was 
unable to specify the date of the incident.  He also reported 
that he watched an officer fall into an elevator shaft on the 
USS MARS.  Again, the veteran did not provide the name of 
this officer, nor the date of the alleged incident.  

In March 1996 the RO sent a request to the National Archives 
for deck logs of the USS MARS and USS VIRGO.  The National 
Archives indicated that it did not have such records and 
referred to other locations where they might be located.  

In March 1996 the RO sent a request to USASCRUR (then known 
as ESG) for verification of the veteran's reported stressors.  
The RO listed the veteran's reported stressors and submitted 
the veteran's PTSD Questionnaire, DD Form 214, and service 
records with the request.  

In response, USASCRUR provided histories of the USS MARS and 
VIRGO, as described above.  Of the stressors listed by the 
RO, USASCRUR was able to verify that the USS VIRGO 
encountered two typhoons in October 1970.  It also 
specifically found that a history of Da Nang showed no 
attacks in September 1970; however, it was able to verify 
that Da Nang was attacked in April and May 1971.  USASCRUR, 
wrote that it was unable to verify the fires reported by the 
veteran.  It noted that more specific dates would be required 
before it could conduct a deck log search.  

On VA examination in April 1996 the veteran reported that 
being aboard the USS VIRGO and not being able to get along 
with his shipmates was especially traumatic for him.  He 
reported being involved in numerous fights while aboard this 
ship and the USS MARS.  In one fight he reported that he was 
held over the side of the deck.  In another fight he reported 
being pinned against some bars in the engine room.  He did 
not specify which ship(s) these incidents occurred on.  

The veteran also recalled being in two or three typhoons.  He 
reported that he was the helmsman during one and that they 
took on 50 to 60 foot waves and that they almost capsized.  
He reported that one man was killed.  

The veteran reported that he was a nervous wreck on the USS 
MARS and that he developed ulcers and had trouble keeping 
food down as a result.  

The examiner noted that she had reviewed the claims folder 
rather extensively and concluded that the veteran's 
experiences in the service did not meet the criteria for 
PTSD.  She further concluded that he did not meet the 
criteria for an anxiety disorder, nor for major depression or 
dysthymia.  

During an April 1996 Social and Industrial Survey the veteran 
generally reiterated many of the inservice stressors, 
including getting in a fight in which he was pushed up 
against some pipes, injuring his back.  

The veteran reported being rocketed the first night he was in 
Da Nang in September 1970.  He denied witnessing any wounded 
or soldiers that were killed.  He recalled going to a bunker 
and remembered seeing "scared" Marine soldiers.  

The veteran again recalled experiencing two typhoons while 
aboard the USS VIRGO.  He reported that the worst experiences 
were those involving other shipmates.  He described one 
incident where he was held over the side of the boat and 
another where he was pressed up against some pipes.  He also 
recalled being threatened with knives.  He reported becoming 
nervous and that he would vomit frequently.  The veteran was 
found to be moderately to severely industrially impaired.  

In September 1997 the Board denied, in pertinent part, the 
veteran's claim for service connection for PTSD.  

In May 1998 the veteran submitted a claim to reopen the claim 
of service connection for PTSD.  

On VA examination in May 1998, the examiner noted the 
previous medical history concerning the veteran's PTSD.  

On examination, the veteran reported having intrusive 
memories of rocket attacks in Da Nang during which he was 
forced to go into an underground bunker.  He also recalled 
seeing dead bodies while he was in Da Nang, including gunshot 
holes in the stomachs and necks of soldiers.  

The veteran reported that his ship was hit by 70 foot waves 
from a typhoon and that two men were killed as a result.  He 
also recalled that several crew members threatened to kill 
him with a knife.  



The VA examiner concluded that the veteran clearly was 
suffering from military-related PTSD.  

In a March 1999 PTSD Questionnaire, the veteran reiterated 
many of the stressors he had previously reported.  

During a local hearing conducted in September 2000, the 
veteran again reported seeing dead and wounded bodies upon 
his arrival in Da Nang.  He reported seeing them being taken 
out of the jungle  Tr., p. 2.  He then contended that the 
documented account of the USS VIRGO's encounter with a 
typhoon was not accurate.  He contended that the ship made a 
32 degree roll and almost capsized.  Tr., p. 2.  

The veteran indicated that he and his crew decommissioned the 
USS VIRGO around February or March 1970 and that he was sent 
back to Pennsylvania for 30 days following the 
decommissioning of the ship.  Tr., p. 3.  

The veteran testified that he was then flown back to Da Nang 
in March or April of 1971.  The veteran noted the 
documentation indicating that he was in Da Nang for no more 
than four hours, and stated that he remembered being there 
for a day or two.  Tr., p. 3.  After acknowledging this 
evidence, the veteran stated that he could not recall if the 
events as he remembered occurred during his first or second 
tour.  He also stated that he could not remember if this were 
a drill or if it were real.  Tr., p. 3.  

The veteran next recalled being attacked once on the VIRGO 
and twice on the USS MARS.  He reported that he was almost 
thrown overboard twice, once while on the USS VIRGO, and once 
while on the USS MARS.  Tr., pp. 3-4.  He reported that the 
other attack on the MARS occurred in the engine room where he 
was pressed up against some steel rails.  Tr., p. 6.  




When asked if he knew the specific date of the attack on the 
VIRGO, whether he sought medical treatment, and whether there 
was any reprimand involved, the veteran answered that he had 
the ship logs sent to him but that such records did not 
contain any information saying that he was attacked.  Tr., p. 
5.  

He also contended that he was punished for this incident.  
Id.  The veteran later alleged that he had received two 
Captain's Masts for punishment.  Tr., p. 6.  

The veteran also reported that he had tried to locate people 
he had served with onboard the VIRGO and MARS but had not 
been able to locate anyone.  Tr., p. 4.  

The veteran reported developing stomach problems as a result 
of his anxiety while he was in the service.  Tr., p. 5.  

The veteran testified to getting in a fight in which a 
crewman was banging his back against some steel rails while 
aboard the MARS between May and July 1971.  Tr., pp. 6-7.  He 
reported getting in a fight above deck with another crewman 
and that he sought and received medical attention for the 
injuries sustained during that fight.  Tr., p. 7.  

The veteran was asked if he went through Da Nang on route 
from the USS VIRGO to the USS MARS.  Tr., p. 8.  The veteran 
indicated that he did but also specified that he was in the 
South China Sea on the USS VIRGO and that he was flown from 
there to the MARS.  He also reported that he was first flown 
to Subic Bay where he waited for eight or nine days.  Tr., p. 
8.  

In December 2000 the RO received a buddy statement from a 
former shipmate from the USS MARS.  The buddy recalled that 
the veteran would often complain about his back and would 
report to sick bay where he was given a light duty profile.  


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  




Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

General Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  


To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  


PTSD Criteria

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  




The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

The Board notes that the  regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

The Board notes that the RO has adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations 
provide broader requirements for establishing combat and 
because they no longer require a "clear" diagnosis of PTSD.  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information necessary 
to substantiate the claim.  That is, they were provided with 
notice of what is required to prevail on a claim of service 
connection for PTSD.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

With respect to the alleged assaults, the Board notes that 
the Court has held that VA has undertaken a special 
obligation to assist a claimant in producing corroborating 
evidence of an inservice stressor involving personal assault.  
Patton v. West, 12 Vet. App. 272, 280 (1999).  

In this regard, behavior changes that occurred at the time of 
the incident may indicate the occurrence of an inservice 
stressor.  See M21-1, Part III, para. 5.14(c)(7).  The M21-1 
provisions provide that secondary evidence may need to be 
interpreted by a clinician especially if it involves behavior 
changes.  Evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician.  See M21-1, 
Part III, para. 5.14(c)(8).  A specific notice pertaining to 
personal assault claims is to be sent to the veteran.  

It does not appear that the RO performed such assistance.  
However, as will be discussed below, the Board is of the 
opinion that such error is harmless in this instance, and it 
is in fact questionable whether such a duty would attach in 
this case because, as will be discussed below, the veteran's 
accounts of his assaults are widely inconsistent and are not 
credible.  

The Board is of the opinion that the duty to assist should 
not attach here because there is no reasonable possibility 
that it would help substantiate his claim.  There is no 
reasonable possibility because the evidence of record already 
demonstrates that the stressor accounts of the assaults are 
not credible.  Further, the record indicates that the veteran 
has already attempted to obtain alternative sources of 
information pertaining to these assaults from former 
shipmates and deck logs.  He reported that he had been unable 
to locate any shipmates and that the deck logs made no 
reference to the alleged assaults.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to perform additional development 
pertaining to the alleged assaults, where the veteran has 
already attempted to obtain alternative evidence pertaining 
to these incidents, and where the evidence demonstrates that 
his accounts of these incidents are not credible, would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  VA medical records have been obtained, as have all 
specified private medical records (Dr. CS and Dr. DG; the 
Board notes that these records are not relevant to the issue 
on appeal and therefore have not been included in the 
discussion).  Service medical and service personnel records 
have been obtained and are associated with the claims folder.  

The veteran has been given multiple opportunities to provide 
an account of his alleged stressors and has done so.  


The RO properly submitted a list of the veteran's stressors 
to USASCRUR in an attempt to verify the alleged stressors, 
and the RO has received a response from USASCRUR on this 
matter.  

In June 1998 a statement was submitted in which it was 
contended that the military documents submitted with 
USASCRUR's verification were incomplete.  Specifically, it 
was contended that only the odd numbered pages of the USS 
VIRGO's history were included, and that the USS MARS Command 
1972 History was missing pages 3, 4, 7, 8, and 9.  It was 
also noted that pages 11, 12, 14, 15, 17, 21, and 22 were 
missing.  

The Board does not agree with the above contentions.  The 
record shows that the even and odd numbered pages pertaining 
to the USS VIRGO's history are of record.  The even numbered 
pages are simply on the reverse side of the odd-numbered 
page.  

With respect to the historical narrative of the US MARS, the 
Board finds that there are no missing pages pertaining to the 
time period during which the veteran was aboard the ship in 
1972.  These records clearly document the ships history from 
January 1972 through June 1972, and beyond.  While it appears 
that the pages are numbered irregularly, the documents 
themselves are clearly in chronological order.  The page 
numbered '1' documents the history of the MARS from January 
through April 1972 listing each month under the lettered 
headings 'a' through 'd,' respectively.  

The next page is numbered two and contains a history of the 
MARS for the month of May 1972 under the subheading 'e.'  
While the next page is numbered five, the page itself shows 
that the next month discussed is June 1970 under the 
subheading 'f.'  


This clearly demonstrates that the complete narrative history 
for the MARS for the period the veteran was aboard this ship 
in 1972 (January through May) is of record.  Therefore, there 
is no further duty to assist in obtaining alleged missing 
records from these histories.  

The RO was unable to obtain deck logs from the National 
Archives.  The National Archives has indicated other possible 
sources where the veteran's deck logs could be located.  
Nonetheless, the Board is of the opinion that the duty to 
assist does not require that the RO make such an attempt in 
this instance.  

As was indicated by USASCRUR, the veteran has not provided 
specific enough details regarding his stressors to allow for 
deck log research.  In fact, the veteran has not provided any 
additional information from which any additional research 
could be performed.  The majority of his stressors have been 
reported in general terms, and attempts to verify those that 
are more specific have already been made.  

More significantly, the Board is of the opinion that the 
veteran's varied and inconsistent accounts of his stressors 
would preclude any additional meaningful research thereof.  
Therefore, the Board therefore believes that a remand of this 
case for the purpose of attempting to obtain additional 
evidence and/or verification of stressors that have been 
found to be not credible, where an attempt to verify such 
stressors has been made, and no additional and credible 
information has been provided, would serve no useful purpose 
and would only impose unnecessary burdens on VA and the 
veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the Board notes that, as will be explained below, the 
veteran's alleged stressors are not credible.  In light of 
this conclusion, to remand this case in an attempt to obtain 
either additional records (such as deck logs or buddy 
statements) or verification, or perform any other additional 
development, is not warranted as such development would not 
and could not change the outcome of this appeal in light of 
this credibility determination.  

Additionally, the Board is of the opinion that the duty to 
assist does not require a remand to search for the deck logs 
or statements from shipmates because the veteran himself 
testified that he had obtained the deck logs and that these 
made no mention of his alleged attacks, and because there are 
service-related records addressing his other alleged on-ship 
stressor: the typhoon.  The veteran also testified that he 
had been unable to locate any of his shipmates.  

The veteran has been afforded multiple VA examinations 
concerning the nature and etiology of claimed PTSD.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


New and Material Evidence

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was denied 
by the Board in September 1997.  

The veteran seeks to reopen his claim of service connection 
for PTSD which the Board denied in September 1997.  

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
various lay statements, testimony from the veteran, VA 
medical records, and a May 1998 VA medical opinion.  

In particular, the May 1998 VA medical opinion is new and 
bears directly and substantially upon the specific issue 
being considered in this case because it discusses the 
etiology of the veteran's PTSD.  Such evidence is significant 
and must be considered in order to fairly decide the merits 
of the claim.  
As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, the Board's analysis must proceed to an evaluation of 
the claim on the merits.

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of PTSD.  
There are multiple post-service diagnoses of PTSD of record.  
There are also medical opinions linking PTSD to the veteran's 
reported traumatic experiences in Vietnam.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

In addition, the Board notes that there are other medical 
opinions indicating that the veteran does not have PTSD.  
However, the Board is of the opinion that it will not be 
necessary in this case to weigh the probative value of the 
various opinions concerning the diagnosis of PTSD and its 
relationship to inservice stressors, because the veteran has 
failed to supply any credible supporting evidence that the 
claimed stressors (upon which the diagnoses of PTSD were 
based) actually occurred.  


Thus, the starting point for a determination with regard to 
PTSD is consideration of the stressors.  The question of a 
stressor also bears upon credibility determinations, as 
certain veterans who engaged in combat with the enemy gain 
evidentiary presumptions.  Under the controlling regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred if the veteran was not 
engaged in combat.  38 C.F.R. 3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  

The veteran has denied that he personally engaged in combat 
with the enemy.  However, he has reported that he was subject 
to rocket attacks while he was awaiting his ships in 
September 1970 and in the spring of 1971.  

Nonetheless, the Board finds that the veteran did not engage 
in combat with the enemy.  

The veteran has not received any combat-related decorations, 
and his accounts of combat-type experiences are without 
credibility.  

The veteran's accounts of rocket attacks on the base in Da 
Nang while he was there are not supported by the record, and 
are without credibility.  

The veteran's account of the attacks on Da Nang in September 
1970 are directly contradicted by the record.  The veteran 
has repeatedly stated that the rocket attacks took place the 
night after he arrived in Da Nang in September 1970 and that 
he was there for several days afterword.  




Such contentions are directly contradicted by the service 
records which show that the veteran was in Da Nang on 
September 27, 1970 for less than four hours in the morning, 
as opposed to the evening, when he alleged the attacks 
occurred.  He arrived there at 7:45AM and departed at 
11:30AM.  

Moreover, USASCRUR specifically found that Da Nang did not 
come under attack in September 1970.  In light of such 
evidence, the Board finds that the veteran's account of 
rocket attacks in September 1970 to be without credibility.  

The veteran's vague contention that he experienced the same 
kind of experiences his second time in Da Nang (including 
combat in the form of rocket attacks) during the spring of 
1971 (prior to boarding the USS MARS) is without any credible 
support.  

While the veteran's exact location prior to his boarding the 
USS MARS is not documented, there is no indication in the 
service personnel records that the veteran ever returned to 
Da Nang during the time he specified.  

In addition, the credibility of the veteran's assertion that 
he returned to Da Nang for a second time is further 
undermined by his own inconsistent and equivocal accounts of 
his whereabouts following his departure from the USS VIRGO.  

During the RO hearing in September 2000 the veteran reported 
that he returned to the United States with the USS VIRGO, 
and, following its decommission, spent 30 days in 
Pennsylvania, before being flown directly back to Da Nang.  
Tr., p. 3.  

Yet the veteran subsequently reported that he was either 
flown to Da Nang or Subic Bay directly from the USS VIRGO 
while it was in the South China Sea.  In fact, the veteran 
appeared to suggest in his testimony that he was flown 
directly from the VIRGO to the MARS at Subic Bay.  Tr., p. 8.  

Furthermore, after becoming aware of service documentation 
noting that he had spent less than four hours in Da Nang the 
veteran became equivocal, stating that he was unsure as to 
whether the events had occurred during his first or second 
stay, then appearing to again contend that it was during his 
first stay in Da Nang, and further stating that he was unsure 
whether such events were even real or were just a drill.  
Tr., p. 3.  

Such inconsistencies undermine the veteran's contentions that 
he was in Da Nang in the spring of 1971 and the stressors he 
alleges to have occurred at that time.  In this regard, the 
Board again notes that the veteran has never mentioned the 
specific stressors that occurred during his alleged second 
stay in Vietnam; he has only generally alleged that he had 
the same experiences he had the first time.  

Finally, while USASCRUR has verified that Da Nang came under 
attack in April and May 1971, service records establish that 
the veteran reported for duty aboard the USS MARS on April 3, 
1971.  The Board finds that such evidence, when considered in 
light of the above evidence, makes it unlikely that the 
veteran was in Da Nang when it was attacked in April and May 
1971, or that he was ever in Da Nang at all in the spring of 
1971.  

Thus, the Board finds that the veteran did not engage in 
combat with the enemy in Da Nang in the spring of 1971 
because his implied combat experience is vague, inconsistent, 
and unsupported by any evidence, and is in fact contradicted 
by pertinent evidence of record.  

The veteran has also alleged that the USS VIRGO came under 
fire while it was at Cam Ranh Bay.  This allegation is 
without any credible support in the record.  There is no 
evidence indicating that such events occurred.  Histories of 
the USS VIRGO and MARS show no indication that they came 
under fire as described by the veteran.  

Furthermore, the veteran's statement is in direct conflict 
with his previous statement that neither of his ships were 
ever attacked and that any shooting done was just for drills 
and practice.  

In addition, in numerous other accounts, the veteran failed 
to mention that his ships came under attack.  Therefore, the 
veteran's contention that either of the ships he was aboard 
came under fire and fired back is without any credibility.  

In light of the above, the Board finds that the veteran did 
not engage in combat with the enemy and that his alleged 
combat-related stressors are without credibility.  The 
veteran's accounts of combat are without evidentiary support 
and are in fact contradicted by the available pertinent 
evidence.  The only evidence in favor of the finding that he 
engaged in combat with the enemy, his own contentions, are 
not sufficient to allow for a finding that he engaged in 
combat with the enemy, particularly where such assertions are 
contradicted by the service records and service medical 
records, and where they are internally inconsistent.  

The veteran's bare assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  See Zarycki, 6 Vet. App. at 98.  

Therefore, as it has been determined that the veteran did not 
engage in combat with the enemy, it must be next determined 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Moreau, supra.  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  In addressing how 
credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court addressed what the term 
satisfactory lay or other evidence meant as employed in 
38 U.S.C.A. 1154(b) and held that satisfactory evidence 
equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  

The Court stated that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements or, 
to a certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the inconsistency of the veteran's representations in 
connection with this claim are so extensive that no 
credibility can be attached to his evidentiary assertions 
involving his claim for PTSD.  

Da Nang: September 1970 and the Spring of 1971

For the same reasons discussed above pertaining to the 
alleged rocket attacks in Da Nang, the Board finds that the 
veteran's accounts of seeing wounded and dead soldiers to be 
without credibility for both periods he alleges to have been 
in Da Nang.  



As noted above, the veteran's allegation that he spent 
several days in Da Nang in September 1970 is directly 
contradicted by the record showing that he was only there for 
a few hours in the morning.  

The veteran has alleged that he saw the bodies the day of his 
arrival in Da Nang.  There is no credible evidence in the 
record which supports these contentions, and as noted above, 
evidence pertaining to this period undermines the credibility 
of his accounts regarding Da Nang.  In addition to being 
undermined by the lack of credibility afforded to other 
aspects of his accounts of his experiences in Da Nang, the 
credibility of his accounts of seeing the dead and wounded 
are inconsistent.  

The veteran has usually recalled seeing soldiers carrying the 
dead and wounded out of the jungle.  The Board finds this 
account somewhat questionable in light of the fact that his 
location in Da Nang was on an air base for less than four 
hours.  

Regardless, his accounts of these events are inconsistent.  
On other occasions, the veteran reported seeing the bodies 
being taken off a helicopter, as opposed to being removed 
from the jungle.  More significantly, during an April 1996 VA 
Social and Industrial Survey the veteran was noted as denying 
that he witnessed and wounded or dead soldiers while in Da 
Nang in September 1970.  

Thus, the veteran has offered no credible supporting evidence 
for his claimed stressors of seeing wounded and dead bodies 
in Da Nang in September 1970.  Further, the veteran's 
accounts of these incidents are undermined by the general 
lack of credibility of his accounts relating to Da Nang and 
by the inconsistency of the accounts themselves.  

The same reasoning can be applied to his reported stressors 
in Da Nang in the spring of 1971.  There is no credible 
supporting evidence that such stressors occurred or that the 
veteran was even in Da Nang at this time.  

Further, his accounts of stressors for this period have been 
vague and cursory in that he has simply stated that the same 
events that happened to him the first time in Da Nang 
happened again the second time he was in Da Nang without 
going into much further detail.  In addition, and as was 
stated above, the evidence tends to suggest that the veteran 
was already aboard the USS MARS prior to any attacks 
occurring in Da Nang.  

Because of the lack of credibility regarding his stressor 
accounts during his first alleged stay in Da Nang, the 
vagueness of his accounts relating to his alleged second stay 
in Da Nang, and the lack of any credible supporting evidence 
for such accounts, the Board finds that the veteran's alleged 
stressors in Da Nang during the spring of 1971 are entitled 
to no credibility.  

With respect to both alleged periods in Vietnam, the Board 
again notes that, when confronted with the evidence showing 
that he was only in Da Nang for less than four hours, the 
veteran began to equivocate, stating that he was unsure as to 
whether some of the events he recalled were real or merely a 
drill.  Tr., 3.  Such equivocation casts further doubt any 
remaining credibility (assuming there is any remaining 
credibility) of these accounts.  

Typhoons

The only general incident that has been verified by USASCRUR 
is the veteran's account that he was aboard the USS VIRGO 
when it encountered two typhoons.  However, the history of 
the USS VIRGO provided by USASCRUR does not support the 
veteran's versions of the events involving the typhoons.  In 
fact, they undermine the credibility of his accounts.  

Contrary to the veteran's accounts, the history of the USS 
VIRGO specifically noted that Typhoons Joan and Kate only 
resulted in 20 foot waves hitting the ship, and that the 
VIRGO "rode out the storms with little problem and suffered 
no material or personnel causalities."  This record directly 
contradicts the veteran's account that the ship was hit by 
between 30 and 80 foot waves, almost capsized, and that one 
or two crewmen were lost overboard.  

During the hearing the veteran appeared to contend that the 
account of the typhoons provided in the records was 
incorrect, and that his version of the story was true.  Tr., 
p. 2.  However, the veteran has not provided any evidence in 
support of his assertions.  Thus, the only credible evidence 
on file does not support his accounts and in fact directly 
contradicts his accounts regarding the typhoon.  Therefore, 
his account of this stressor is entitled to no credibility.  

In addition to being contradicted by the record, the 
veteran's accounts of his stressors pertaining to the typhoon 
are inconsistent.  On separate occasions he has reported 
waves hitting the ship ranging from 30 to 80 feet.  He also 
stated in one account that he received a decoration for his 
actions during the typhoon.  There is no record in the 
veteran's service personnel file of such an award ever being 
made.  

In light of the above, the Board concludes that the veteran's 
accounts regarding the typhoon are not credible.  

USS VIRGO and USS MARS: Assaults

The veteran's accounts of assaults aboard the USS VIRGO and 
USS MARS are not supported by credible evidence in the 
record.  

There is no record in the service medical records of the 
veteran being treated for his reported injuries sustained in 
fights and attacks.  Nor is there any reference to any of 
these incidents in the personnel records.  

The veteran has reported that he became very tense aboard 
ship and that this resulted in him having stomach problems 
with difficulty keeping food down.  

Service medical records confirm that the veteran was treated 
for stomach problems while aboard the USS MARS.  However, 
they also establish that he was treated for such problems 
prior to boarding either of his ships.  He was treated for 
gastroenteritis while in Subic Bay in September 1970, shortly 
prior to boarding the USS VIRGO.  

Regardless, such evidence by itself is insufficient to 
provide credible support of the veteran's accounts, 
particularly because the accounts themselves are 
inconsistent.  There is no other evidence which lends support 
to his accounts.  There are no service medical records noting 
the injuries the veteran has reported to have sought 
treatment for as a result of some of these assaults.  The 
veteran has stated that he was disciplined and received two 
Captain's Masts for his fighting; however, there is no record 
of such action being taken against him in his personnel 
records.  

The Board is therefore of the opinion that the veteran has 
failed to provide credible supporting evidence that the 
claimed assaults occurred.  In fact, the Board is of the 
opinion that the accounts themselves are not credible because 
they are fraught with inconsistencies.  

Briefly, in his initial March 1992 stressor account, the 
veteran made no indication that he was ever assaulted while 
aboard the VIRGO.  He wrote that he was attacked while aboard 
the MARS but specified that he was not hurt.  

In June 1992 he generally indicated that he was picked on, 
indicating that this occurred aboard both ships.  

In April 1993, the veteran reported that he had been almost 
thrown overboard during a fight, and was pressed into a 
corner against a steel bar.  

In June 1993 the veteran mentioned no fights aboard the USS 
VIRGO but stated that he got in fights and was threatened 
with a knife while aboard the USS MARS.  

In October 1995 the veteran indicated that he was attacked 
with a hammer and a knife and that a man tried to throw him 
overboard while he was on the USS VIRGO.  He stated that he 
reported this to the captain but that nothing was done about 
it.  He also reported that he would get beat up by other 
shipmates.  

In April 1996 he generally reported getting in fights on both 
ships.  He specified being held over the deck in one fight 
and being pinned against some bars in another.  


In May 1998 the veteran reported that several crewmembers had 
placed a knife to his stomach and threatened to kill him.  

Finally, during the September 2000 hearing, the veteran 
specified that he was involved in only one fight aboard the 
USS VIRGO and two fights aboard the USS MARS.  He reported 
that he was almost thrown overboard twice, once while on the 
USS VIRGO, and once while on the USS MARS.  Tr., pp. 3-4.  He 
reported that the other attack on the MARS occurred in the 
engine room where he was pressed up against some steel rails.  
Tr., p. 6.  He indicated that his back was injured and that 
his face was bloodied during these fights, and that there was 
blood coming down his side from his nose and mouth.  Tr., p. 
7.  

An evaluation of the above accounts reveals an inconsistent 
evolution of the veteran's descriptions, ranging initially 
from only being attacked on the MARS without being injured, 
to significant, life-threatening fights with back injuries 
and a bloodied face.  

This wide variation demonstrates the inconsistency and 
general lack of credibility of his accounts.  In general, he 
would inconsistently report such accounts on some occasions 
while failing to mention them on other occasions.  His 
accounts inconsistently describe the nature, frequency, and 
location of the alleged assaults.  

Therefore, the veteran's accounts of inservice assaults 
aboard the USS VIRGO and USS MARS are not credible.  

Other Stressors

The record contains no credible evidence in support of the 
veteran's accounts of witnessing a fellow shipmate and 
officer fall down an elevator shaft.  His accounts of these 
incidents have been general and somewhat intermittent in 
nature.  

The veteran's accounts of these incidents have also been 
inconsistent.  On some occasions he referred to the shipmate 
as a friend.  Yet, when asked for specific details, the 
veteran stated that he had only known the individual for two 
weeks before he died and that he could not recall his name.  
He also became equivocal as to the location of where the 
event actually occurred.  Nor was the veteran able to provide 
the name or any other pertinent details regarding the 
officer.  In addition, the histories of the USS VIRGO and USS 
MARS make no mention of these incidents.  Therefore, there is 
no credible evidence in support of these alleged stressors.  

The veteran also mentioned on one occasion that he was in 
constant fear of explosions while on board both ships, and 
that he had to put out fires.  The Board finds these alleged 
stressors to be of no credibility, as he has rarely mentioned 
these incidents, and has provided no details regarding them.  
Further, there is no credible evidence supporting such 
accounts.  

Conclusion

Therefore, by failing to provide credible evidence in support 
of his claimed stressors, the veteran has failed to satisfy 
one of the requirements of 38 C.F.R. § 3.304(f), and his 
claim of service connection for PTSD must be denied, 
regardless of whether he was diagnosed with PTSD, and such 
condition was linked to service.  See Cohen, 10 Vet. App. at 
147; see Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see 
also Owens v. Brown, 7 Vet. App. 429 (1995) (The Board is not 
bound to accept medical opinions which are based on a history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises).  

In addition, the lay statements discussing the veteran's 
condition after he returned from service are afforded no 
probative value because it has been conclusively demonstrated 
by the evidence that the veteran's accounts of his stressors 
are not credible.  



Furthermore, these lay statements were submitted by 
individuals who did not actually serve with the veteran.  
They also indicated a personal relationship with the veteran 
that raises questions as to their objectivity in this matter.  
See Caluza, supra.  

In sum, because the inconsistency of the veteran's 
representations are so extensive, the Board finds that no 
credibility can be attached to any of his reported stressors, 
particularly where the veteran has not submitted any credible 
supporting evidence that any such incidents occurred.  

Hence, the evidence is of insufficient probative value to 
establish that the claimed stressors occurred or that the 
evidence supporting its occurrence is in equipoise; in fact, 
there is no credible evidence supporting his alleged 
stressors.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  

In this case, the Board finding is precisely that the 
vagueness, inconsistencies, and outright contradictions in 
the veteran's accounts demonstrate that he wholly lacks 
credibility as to his evidentiary assertions made in the 
context of the claim for service connection for PTSD.  

Moreover, there is no corroboration of the stressors by any 
other source and the veteran's accounts of the events are 
lacking in the necessary detail to enable VA to attempt to 
confirm the events beyond what verification has already been 
performed.  

As a result, it is concluded that, while the veteran now 
carries diagnoses that include PTSD, such diagnoses have been 
based on stressors which the Board finds are not credible.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Vietnam-related stressors, the Board must find that 
these medical opinions carry no probative value because the 
veteran's accounts of his alleged stressors are not credible.  
Because his statements have been found to not be credible and 
without any credible support, his claim for service 
connection of PTSD must be denied.  See Cohen, 10 Vet. 
App. at 147.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim.  See also  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

Additional Matter

The Board notes that the record contains psychiatric 
diagnoses other than PTSD.  The Board has considered whether 
it would be appropriate to refer a claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
to the RO for further development.  In this regard, the Board 
notes that this would represent a claim that is separate from 
the PTSD claim for jurisdictional purposes.  See Ephraim v. 
Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).  

The veteran has not recently alleged that any psychiatric 
disorders other than PTSD as being related to service.  In 
fact, his allegations have specifically centered upon his 
claim for PTSD and the alleged stressors leading to the 
diagnosis of his PTSD.  For these reasons, the Board believes 
that a referral of this matter to the RO is not warranted.  
See Brannon v. West, 12 Vet. App. 32 (1998) (holding that the 
Board is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by an 
appellant); see also Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) (holding that, while the Board must interpret an 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).  

Notwithstanding the above, the Board notes that the veteran 
remains free to raise such a claim if he so desires.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



